The opinion of the Court was delivered by
Gantt, J.
It was incumbent on the garnishee to have appealed from the decision made in March Term, 1818, if he had been dissatisfied with *4891 corl'ectness, but he acquiesced *in it, and it is neither usual nor J correct for a succeeding judge to rescind the orders made by those who have preceded him.1 The proper and established practice is to appeal in such cases wheze the decisions made are supposed not conformable to law.2
Here the garnishee had all that the attachment law required, a copy writ and notice to make his return; and although the proceeding was not strictly conformable to the Attachment Act, yet it was substantially so; and it is too late, after so long an acquiescence in the first order, for the garnishee to complain.3
The Court are of opinion, that the decision of the judge, allowing the plaintiff leave to enter up his judgment, was correct and legal; and that the motion to reverse the same must fail.
Bay, Hott, Johnson and HttgeR, JJ., concurred.

 Ante, 337 ; 2 McC. 151.


 1 N. & McC. 431.


 1 N. & McC. 189, and cases there cited.